Citation Nr: 1451824	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hiccups and muscular twitching of the eyes, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. White, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to February 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the January 2005 decision, the RO, in relevant part, denied service connection for hiccups and muscular twitching of the eyes. 

Board decisions dated August 2011 and August 2012 remanded the issue for further development.  A June 2013 Board decision denied the Veteran's claim for entitlement to service connection for hiccups and eye twitching.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the prior decision and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2016, following such service.  38 U.S.C.A. § 1117  (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2) ; 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

A chronic disability for purposes of 38 U.S.C.A. § 1117  is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period. 38 C.F.R. § 3.317(a)(3).

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses (except that VA regulations appear to preclude service connection for gastroesopageal reflux disease (GERD) on this basis.)  See 76 Fed. Reg. 41,690 -01 (Jul. 15, 2011) (comments to amendment to be codified at 38 C.F.R. § 3,317(a)(2)(i)(B)(3)).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

The May 2014 Court Memorandum Decision indicated that clarification is required of the May 2004 VA examination report.  Among other things, the Memorandum Decision specifically indicated that the more recent examination did not determine if the Veteran's claimed hiccups and eye ticks are neurological symptoms of a chronic multisymptom illness as described in 38 C.F.R. § 3.317.  Therefore, an addendum or additional opinion is necessary in order to adjudicate the Veteran's claim.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Richmond VA Medical System.

2.  Return the claims file to the May 2004 examiner.  The May 2004 examiner should provide an additional opinion and, only if deemed necessary by the examiner, the Veteran should be afforded an additional examination.  If the May 2004 examiner is not available, schedule an in-person examination with a different examiner, a physician with the requisite experience to provide an opinion.  All indicated tests and studies should be conducted.  The claims file, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's symptomatology constitutes:

(a) a medically unexplained chronic multisystem illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiners should also describe the manifestations of the illness and its severity.

(b) a disease or disability that otherwise had its onset in service or is related to a disease or injury in service, to include vaccinations or medications provided to the Veteran while in-service.

The examiner must provide reasons for each opinion. 

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



